DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on June 25, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on April 28, 2021.

Response to Arguments
Applicant’s arguments see pages 13-15, filed June 25, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “identify one or more key-spatial-temporal locations comprising one or more spatial coordinates and one or more time coordinates within the 360-degree video that are proximate in direction and time to the spatial coordinates and the time coordinate of the spatial-temporal-viewing location corresponding to the current field of view, each key-spatial-temporal location having associated filter parameters” as the references teach use of key views and the performing of color grading and projecting of those views view spherical coordinates, however the references fail to disclose determining the location in the field of view of the user with respect to coordinates that contain both spatial and time parameters for the purpose of generating parameters to create filtered effects within a 360 video environment, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 9 and 17, these claims recite limitations similar in scope to claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-8, 10-16 and 18-20, these claims depend from allowed base claims 9 and 17, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0068168 A1– Reference is of particular relevance to the application as it describes methods, systems and computer program products for automatic adjustment of video orientation where the automatic correction of the video is performed based on adjusting one or more of the plurality of image frames in the video.
US 2013/0135315 A1– Reference is of particular relevance to the application as it describes methods for shooting and editing a film comprising at least one image of a 3D computer-generated animation created by a cinematographic software comprising computing of alternative suggested viewpoints by the cinematographic software for an image of the 3D computer-generated animation corresponding to a particular time point according to said definition, and instructing for displaying on a display interface, all together, images corresponding to said computed alternative suggested viewpoints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619